Conviction is for transporting intoxicating liquor, punishment being one year in the penitentiary.
The evidence produced by the state, we think, shows appellant's guilt beyond question. He did not testify and called no witness to combat the incriminating facts proven against him. This statement disposes of bills of exception one and two, which challenge in different ways the sufficiency of the evidence.
As qualified bill of exception number three shows no error.
Appellant objected to the argument of the District Attorney wherein he called attention to the fact that the indictment against appellant had been filed in December, 1925, but that an alias capias showed that he had not been arrested until January, 1927, the objection being that the alias capias was not in evidence, and that the remarks of the District Attorney was an insinuation that appellant had been "dodging arrest." In approving the bill the learned trial judge explained that appellant's counsel had argued that one Wade had been convicted of the same offense with which appellant was charged, but that appellant had not been tried for more than a year after Wade's conviction, and commented upon the "strange procedure;" it was in reply to such argument that the District Attorney alluded to the alias capias. The learned trial judge further certifies that he instructed the jury that they were to consider nothing but the facts in evidence. Conceding that the District Attorney should not have referred to a return on the alias capias — it not having been introduced in evidence — still we can not regard the circumstance as calling for a reversal. Appellant's guilt appears plain and the minimum penalty only was awarded. Hence injury resulting from the incident seems unlikely.
The court was not in error in refusing a special charge on accomplice testimony. The evidence does not appear to raise such an issue, especially in view of Art. 670, P. C.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.